Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, and 10-23 allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed to more than just creating and using indexes for retrieving data, they are improving the existing technology by improving speed and reducing the computational resources required for searching large amounts of data that would not be able to be reasonably performed by the human mind.  The claims as a whole are directed to a system, non-transitory computer readable medium, and method comprising: determining a set of sizes for size bucket indexes of an indexing structure; associating textual string size labels with respective ones of the size bucket indexes; indexing a plurality of records into the size bucket indexes, wherein the indexing comprises, for a given record, rounding a given record size value of the given record to a nearest one of the determined set of sizes and placing an identifier of the given record in a size bucket index associated with the nearest one of the determined set of sizes; receiving one or more queries to the plurality of records, a given one of the queries specifying a record size value; and processing the given query utilizing the indexing structure by mapping the specified record size value to one or more of the size bucket indexes; wherein mapping the specified record size value to the one or more size bucket indexes comprises: determining whether the specified record size value matches any of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        8/26/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152